Case 2:20-cv-08466-DSF-PLA Document 11 Filed 09/21/20 Page 1 of 2 Page ID #:338




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     UNITED STATES OF AMERICA,            CV 20-8466 DSF (PLAx)
         Plaintiff,
                                          Order DENYING Ex Parte
                     v.                   Application for Issuance of
                                          Warrant for Arrest In Rem (Dkt.
     ALL FUNDS HELD IN ESCROW             No. 9)
     BY CLYDE & CO. IN THE
     UNITED KINGDOM AS
     DAMAGES OR RESTITUTION
     IN PETROSAUDI v. PDVSA
     UNCITRAL ARBITRATION,
          Defendant.



       The government has applied for the issuance of an arrest warrant,
    in rem, for the Defendant Assets in this case. Such a warrant is to be
    issued on a showing of probable cause that the Assets are subject to
    forfeiture.

       The government has failed to show probable cause. The Assets are
    apparently funds related to an arbitration between PetroSaudi Oil
    Services (Venezuela) Ltd. and PDVSA Servicios S.A. The arbitration
    seems to have involved $300 million borrowed from PDVSA by the
    PetroSaudi entity. The Court uses the words “apparently” and “seems
    to” because it has been given virtually no information about the
    arbitration, including whom an award was in favor of, the amount of
    such an award, or even whether any money has been awarded to
    anyone. The link between the arbitration and the overall scheme
    described in the case is that PetroSaudi Oil Services (Venezuela) Ltd. is
Case 2:20-cv-08466-DSF-PLA Document 11 Filed 09/21/20 Page 2 of 2 Page ID #:339




    the entity in which 1MDB actually has an interest, 1 rather than the
    joint venture with PetroSaudi to exploit assets in Turkmenistan and
    Argentina that 1MDB was supposed to have invested in. The Court
    understands the link between the Venezuelan PetroSaudi joint venture
    and some of the money from 1MDB, understands that the joint venture
    borrowed money from PDVSA, and understands that the arbitration
    somehow involves that borrowed money. However, it remains unclear
    why the Defendant Assets in escrow that are related to the arbitration
    (in some way) should be forfeited.

         The ex parte application is DENIED without prejudice.

         IT IS SO ORDERED.



        Date: September 21, 2020               ___________________________
                                               Dale S. Fischer
                                               United States District Judge




    1The Court will assume, perhaps incorrectly, that the “PetroSaudi Oil
    Services (Venezuela) Ltd.” that is a party to the arbitration is the same as the
    “PetroSaudi Oil Services Limited (“PSOSL”)” discussed in the complaint at
    ¶¶ 132, et seq. This assumption, however, is somewhat undercut by the use
    of “PetroSaudi” in the discussion of the particular Defendant Assets in this
    case rather than PSOSL and the definition of “PetroSaudi” as “refer[ring]
    collectively to the PetroSaudi entities listed in Paragraphs 19-21.” See
    Compl. at 274 n. 18.



                                           2
